Citation Nr: 1633900	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-21 671	)	DATE
	)
	)

On appeal from the decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an extra-schedular disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to July 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO decision which granted service connection for PTSD and assigned an initial 30 percent disability rating.  In December 2014, the Board granted a 70 percent disability rating for PTSD along with a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  However, in December 2014, the Board also remanded that portion of the PTSD rating which pertains to possible extra-schedular compensation for further evidentiary development.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth above, in December 2014, the Board granted a 70 percent disability rating for PTSD and in tandem with that grant, awarded a total disability rating based upon individual unemployability due to service-connected disabilities.  Thus, the Veteran's disability rating is now 100 percent as of June 5, 2000.  The Board also, however, remanded that portion of the PTSD rating which pertains to possible extra-schedular compensation for further evidentiary development, to include a VA compensation examination, among other requested development.

The RO implemented the Board's grants in a December 2014 decision.  In April 2015, he complained to his Congressman that he had never received the rather large retroactive award which these grants entailed.  It appears that this payment was calculated and paid in either June or July of 2015, although the documentation in the file is incomplete.  IF this is not the case, then the RO, the Veteran, and his representative must work together to ensure that the Veteran is paid the entire amount due to him as soon as possible.  

The RO entirely missed the boat in carrying out the Board's December 2014 remand instructions.  Rather than developing the case to identify any potential extra-schedular entitlement, the RO issued a Supplemental Statement of the Case in December 2015, which incorrectly identified the issue on appeal as entitlement to a total disability rating.  The Veteran has written upon multiple occasions stating that he wishes to withdraw his appeal.  See, e.g., December 2015 letter; March 2016 memorandum from DAV.  He has also indicated that he does not want to attend any further VA examinations, to include the one ordered by the Board in 2014 for the purpose of evaluating his eligibility for extra-schedular compensation related to his PTSD. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an extra-schedular disability rating for PTSD is dismissed.


		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


